MEMORANDUM OPINION
 
                                                      No.
04-11-00157-CR
 
                                               Darryl
Ponciano BARRERA,
                                                              Appellant
 
                                                                    v.
 
                                                    The
STATE of Texas,
                                                               Appellee
 
                        From the
290th Judicial District Court, Bexar County, Texas
                                            Trial
Court No. 2011-CR-0363-W
                                     Honorable
Melisa Skinner, Judge Presiding
 
PER CURIAM
 
Sitting:          Phylis
J. Speedlin, Justice
Rebecca
Simmons, Justice
Steven C.
Hilbig, Justice
 
Delivered and Filed:  April 13, 2011
 
DISMISSED
The
trial court’s certification in this appeal states that “this criminal case is a
plea-bargain case, and the defendant has NO right of appeal.”  Rule 25.2(d) of
the Texas Rules of Appellate Procedure provides that an appeal “must be
dismissed if a certification that shows the defendant has the right of appeal
has not been made part of the record under these rules.”  Tex. R. App. P. 25.2(d).  The clerk’s
record, which was filed on CD-ROM, contains a written plea bargain, and the
punishment assessed did not exceed the punishment recommended by the prosecutor
and agreed to by the defendant; therefore, the clerk’s record supports the
trial court’s certification that defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  In
addition, appellant’s counsel has filed a letter in which she states that she
has reviewed the electronic clerk’s record and “can find no right of appeal for
Appellant;” counsel concedes that the appeal must be dismissed.  In light of
the record presented, we agree with appellant’s counsel that Rule 25.2(d)
requires this court to dismiss this appeal.  Tex.
R. App. P. 25.2(d).  Accordingly, the appeal is dismissed.  See Tex. R. App. P. 25.2(d).
PER CURIAM
 
DO NOT PUBLISH